In an action for separation on the grounds of cruelty, abandonment, and nonsupport, judgment was entered April 11, 1956, after trial, dismissing the complaint, awarding custody of the son of the parties to the wife and custody of the daughter to the husband, directing the husband to pay the balance of the counsel fee theretofore awarded, and $20 a week for the support of the son, and granting other relief. When judgment was entered, the son was 8 years 11 months of age and the daughter was 12 years 7 months of age. The appeal is by the wife, as limited by her brief, from every part of the judgment except the provisions awarding custody of the son to her and directing the husband to pay the balance of the counsel fee. Judgment unanimously affirmed, without costs. Appellant failed to sustain her burden of proving that respondent left her without justification (Matter of Clare, 287 N. Y. 768; Matter of Maiden, 259 App. Div. 848, affd. 284 N. Y. 429). In our opinion, the provisions for custody, in the circumstances of this case, contained in the judgment appealed from, *932will serve the best interests of the children. (Lester v. Lester, 178 App. Dlv. 205, affd. 222 N. Y. 546; People ex rel. Brooks v. Brooks, 35 Barb. 85; People ex rel. Brussel v. Brussel, 280 App. Div. 784.) Present — Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ.